Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-12, 15-22, 25-32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, a graphics processing apparatus, among other things, comprising:
processing resources to process commands including graphics commands and generate results, the processing resources comprising one or more 3D graphics engines to perform 3D graphics processing and one or more compute engine to perform general purpose graphics processing operations; 
resource partitioning circuitry to partition the processing resources into a plurality of tiles in accordance with a specified tile-based resource allocation policy, wherein in accordance with the specified tile-based resource allocation policy, each tile is allocated at least one 3D graphics engine and at least one compute engine…; and 
a plurality of high bandwidth memories (HBMs), each HBM directly coupled to one of the plurality of tiles and stores data processed by each of the engines within each tile.




Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-2 17-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611